Judge Hedrick
dissenting.
I respectfully dissent from the opinion of the majority and vote to affirm the opinion and award of the Industrial Commission; however, I disagree with the reasoning of the Industrial Commission which found and concluded that the defendant was negligent and that such negligence was a proximate cause of damages to the plaintiff. The evidence and the findings support the conclusion that the deputy clerk of superior court was negligent in reporting on 18 July 1975 that plaintiff had been convicted of a second offense of driving under the influence and failing to yield the right-of-way, but the evidence and findings do not *549support the conclusion that such negligence was a proximate cause of damages suffered by plaintiff. The erroneous report was sent by the deputy clerk on 18 July 1975 and plaintiff was advised on 26 August 1975 that his driving privileges were revoked effective 5 September 1975. Plaintiff was not arrested for driving after his license was revoked until 22 October 1975. Any damages suffered by plaintiff flowed from this arrest. Thus the sole proximate cause of plaintiffs damages, if any, was his conduct in driving after he received the notice that his license had been revoked. In my opinion the evidence and findings support and require such a conclusion.